DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 20 are pending in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (‘Henderson’ herein after) (US 2020/0026908 A1) further in view of Liu et al. (‘Liu’ herein after) (US 2019/0108411 A1).

With respect to claim 1, 14, 20,
	Henderson discloses a method comprising: receiving a first set of information corresponding to a first entity, wherein the first set of information comprises visual information relating to the first entity (figure 1, paragraph 47 – 48 teach a name received which is understood as the first visual entity); receiving a second set of information corresponding to a second entity, wherein the second set of information comprises visual information relating to the second entity (paragraph 47 – 48 teaches a face image that corresponds, understood as the second visual entity); encoding each set of information ( name and face vectors are equivalent to encoding set of the information, paragraphs 40 – 41 teach the generation of the vectors); and classifying the first entity and the second entity as either matching entities or non-matching entities based on the encoding (paragraph 48, 51 teach calculating a similarity score or shorter distance to classify as matching/similar). 
Henderson does not explicitly define or state as claimed the word encoding even though it describes the process and use of the function.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henderson to include the teachings of Liu because both of the references are in the same field of study, processing of images. Furthermore Liu teaches throughout disclosure that during image data processing, vector data may better facilitate processing such as image encoding, conversion and comparison, paragraphs 49 – 50, Liu. With respect to claim 2, 15,
Henderson as modified discloses the method of claim 1, wherein encoding each set of information comprises: generating a first set of visual embeddings by embedding the visual information relating to the first entity using a convolutional neural network (CNN) (paragraph 54, Henderson and paragraph 41 teaches the use of CNN to generate an image vector representation of the first entity and paragraph 40 teaches word embedding applied to obtain a text vector, Liu); generating a second set of visual embeddings by embedding the visual information relating to the second entity using the CNN (paragraph 54, Henderson and paragraph 41 teaches the use of CNN to generate an image vector representation of the first entity and paragraph 40 teaches word embedding applied to obtain a text vector, Liu); and encoding the first set of visual embeddings and the second set of visual embeddings to a set of pairwise features (paragraph 54, Henderson and paragraph 49 – 50 teaches image vectors being calculated and image encoding and comparison being done to better facilitate processing, Liu). With respect to claim 3,
Henderson as modified discloses the method of claim 2, wherein each set of information corresponding to each entity includes one of a plurality of images of the entity or a single image of the 
Henderson as modified discloses the method of claim 2, wherein the set of pairwise features comprise one of the following statistics: a maximum cosine similarity between the first set of visual embeddings and the second set of visual embeddings, a top n cosine similarity between the first set of visual embeddings and the second set of visual embeddings, or a top n similar visual embeddings between the first set of visual embeddings and the second set of visual embeddings (paragraph 71 teaches the relevancy between the vectors is determined using the cosine distance, Liu). With respect to claim 5, 16, 
Henderson as modified discloses the method of claim 4, wherein classifying the first entity and the second entity as either matching entities or non-matching entities based on the encoding comprises: utilizing a classifier trained using a supervised learning algorithm, wherein the classifier is configured to classify the first entity and the second entity as either matching entities or non-matching entities based in part on the set of pairwise features (Liu teaches various learning algorithms in paragraphs 39, 51, 57 and Henderson in paragraphs 54 and 63). With respect to claim 6,
Henderson as modified discloses the method of claim 5, wherein each set of information corresponding to each entity further comprises at least one of text information relating to the entity and numeric information relating to the entity (paragraph 39 teaches that the name vector can be 
Henderson as modified discloses the method of claim 6, wherein encoding each set of information further comprises: encoding text information included the first set of information and text information included the second set of information to a first set of entity level features and a second set of entity level features, respectively, wherein the classifier is configured to classify the first entity and the second entity as either matching entities or non-matching entities further based in part on the first set of entity level features and the second set of entity level features (paragraphs 57 – 58 teach the closesness and calculating the distance for matching, Henderson). With respect to claim 8,
Henderson as modified discloses the method of claim 7, wherein each set of entity level features comprises one of the following statistics or models: term frequency-inverse document frequency (tf-idf), bag-of-words, or paragraph2vec (paragraph 45 and 54, Henderson). With respect to claim 9, 18,
Henderson as modified discloses the method of claim 6, wherein encoding each set of information further comprises: encoding text information included the first set of information and text information included the second set of information to a different set of pairwise features, wherein the classifier is configured to classify the first entity and the second entity as either matching entities or non-matching entities further based in part on the different set of pairwise features (paragraph 49, 50 and 56, Liu). With respect to claim 10,
Henderson as modified discloses the method of claim 9, wherein the different set of pairwise features comprise one of the following statistics: a Jaccard distance between the text information included the first set of information and the text information included the second set of information, or a cosine similarity between the text information included the first set of information and the text information included the second set of information (paragraph 58, Henderson and paragraph 71, Liu). With respect to claim 11, 19,
Henderson as modified discloses the method of claim 6, wherein encoding each set of information further comprises: encoding numeric information included the first set of information and numeric information included the second set of information to a different set of pairwise features, wherein the classifier is configured to classify the first entity and the second entity as either matching entities or non-matching entities further based in part on the different set of pairwise features (paragraph 49, 50 and 56, Liu). With respect to claim 12,
Henderson as modified discloses the method of claim 11, wherein the different set of pairwise features comprise one of the following statistics: a difference between the numeric information included the first set of information and the numeric information included the second set of information, or a cosine similarity between the numeric information included the first set of information and the numeric information included the second set of information (paragraph 58, Henderson and paragraph 71, Liu). With respect to claim 13,
Henderson as modified discloses the method of claim 5, wherein the classifier is one of a neural network, a support vector machine, or a decision tree (paragraph 38, 41, Henderson and 35, 57, Liu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5870502 A teaches processing digital image data by encoding the data for matching objects within an image field to objects stored in a database and for encoding and decoding video digital images.
US 20190318003 A1 teaches receiving a plurality of textual summaries representative of events, pairing the summaries by a neural network with data, representative of media content to generate text-data pairings and associating textual summary with data based on a similarity of content features extracted.
US 20180232451 A1 identifying, from an image database, an image associated with the image vector, and providing the image for display to the user in a results panel of a user interface
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 4/10/2021







	/MARK D FEATHERSTONE/               Supervisory Patent Examiner, Art Unit 2166